Citation Nr: 1402664	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  

2. Entitlement to an increased rating for bilateral hearing loss to include whether the reduction in rating from 100 percent to noncompensable, effective February 1, 2011, was proper.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The December 2006 rating decision denied entitlement to a TDIU.  By a November 2010 rating decision, the RO reviewed the Veteran's evaluation for bilateral hearing loss and reduced the rating from 80 percent to noncompensable, effective February 1, 2011. Thereafter, the Veteran voiced disagreement with the assigned rating and reduction.  In  a June 2012 rating decision, the RO found that there was clear and unmistakable error (CUE) in the July 2004 rating decision that increased his disability rating for hearing loss from noncompensable to 80 percent.  The RO assigned a 100 percent evaluation retroactively as of  November 24, 2003, but the reduction to a noncompensable rating effective February 1, 2011, remained in effect.  

In March 2012, the Board remanded the issue of entitlement to a TDIU to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In August 2012, the Veteran testified with regard to his TDIU claim at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2011 VA Form 9 perfecting the appeal regarding bilateral hearing loss, the Veteran requested a hearing at the Los Angeles RO.  Although he was provided a hearing in August 2012, testimony was not taken with regard to the distinct issues of a higher rating/restoration of rating for bilateral hearing loss.  As the Veteran has requested a Travel Board hearing on this issue, but none has been scheduled, he is entitled to a hearing as a matter of right. 38 C.F.R. § 20.700(a) (2013).  A remand to the RO is required so that a Travel Board hearing may be scheduled. 38 C.F.R. §§ 19.9, 20.704 (2013).

The issue of entitlement to a TDIU is inextricably intertwined with the pending issues regarding bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for a Travel Board hearing with regard to the issue of whether the reduction of the disability rating for bilateral hearing loss was proper and entitlement to an increased rating.   The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with  38 C.F.R. § 20.704(b) (2013).  As this case has been advanced on the docket, the hearing should be scheduled at the earliest available opportunity.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  For the periods of time that the Veteran's combined disability evaluation does not meet the regulatory criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, refer the TDIU claim to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. §4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


